         Case 2:18-cv-03914-GEKP Document 95 Filed 11/16/20 Page 1 of 14



                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    GINA DIFLAVIS,
                         Plaintiff                              CIVIL ACTION

                  v.

CHOICE HOTELS INTERNATIONAL,
INC. et al.,                                                    N0.18-3914
               Defendants

                                       MEMORANDUM

     PRATTER,J.                                                                NOVEMBER    16,   2020

         Gina DiFlavis and Rama Construction Co., Inc. jointly request the Court's approval of the

proposed Settlement Agreement and Release under the Fair Labor Standards Act. (Doc. No. 92).

At the Court's instruction, the parties amended certain provisions of their initial agreement to

comply with the FLSA. 1 For the reasons that follow, the Court approves the revised Settlement

Agreement and Release and will dismiss the case as between Ms. DiFlavis and Rama. 2

                            BACKGROUND AND PROCEDURAL HISTORY

         Ms. DiFlavis alleges that her former employer, Rama, deprived her of overtime wages in

violation of the Fair Labor Standards Act (FLSA), 29 U.S.C. §§ 201 et seq., and the Pennsylvania

Minimum Wage Act of 1968 (PMWA), 43 Pa. Stat.§§ 333.101 et seq. Ms. DiFlavis worked as a

hotel housekeeper at a property owned and operated by Rama. She alleges that Rama neither

maintained accurate records of her overtime work nor compensated her for that overtime. Rama


       The version of the Settlement Agreement that appears on ECF and the version that the Court
approves here are identical except with regard to Section II (Waiver and Release) and Section V
(Confidentiality). These amended provisions are excerpted in this Memorandum.
2
        Ms. DiFlavis initially filed her complaint against Choice Hotels International, which owns the
Clarion hotel brand. Rama owns and operates the specific Clarion location at which Ms. DiFlavis worked.
Choice has since been terminated from the action as a defendant but maintains a contribution and
indemnification claim against Rama, pursuant to a franchise agreement. Doc. No. 32.


                                                   1
        Case 2:18-cv-03914-GEKP Document 95 Filed 11/16/20 Page 2 of 14



denies any liability or wrongdoing and contends it has complied with its obligations under the

Acts.

        Due to the nature of this particular case, the Court bifurcated the proceedings. The first

phase of briefing and discovery addressed FLSA conditional certification and summary judgment

on Ms. DiFlavis's individual claims. If her case survived the first phase, the second phase would

address class certification for the PMWA class action and any remaining merits discovery. Earlier

this year, the Court denied Rama's motion for summary judgment on Ms. DiFlavis's individual

claims and denied Ms. DiFlavis's motion for FLSA conditional certification. Doc. No. 72. Thus,

the case proceeded to phase two.         Rather than proceed with class certification briefing,

Ms. DiFlavis and Rama reached a proposed settlement-the approval of which is presently before

the Court. Doc. No. 92.

        Rama has agreed to pay $40,000, which includes all attorneys' fees and costs, stretched

over three installments.   The staggered payments-rather than a lump sum-is designed to

accommodate Rama's current financial straits, reportedly due in large part to the COVID-19

pandemic and its effects on the hotel industry.

        Ms. DiFlavis will receive $10,532.00 of the settlement amount, which is 200% of her best-

case recovery. Doc. No. 92-3 (Settlement Agreement and Release) at Section III.C.1. Based on

Ms. DiFlavis's testimony used in connection with the summary judgment motion, she worked no

more than 15 unpaid overtime hours per week for 13 weeks at an overtime rate of $13.50, which

yields a total of$2,632.50. Because Ms. DiFlavis alleged intentional wage denial, she was entitled

to liquidated damages, which doubles her best-case recovery to $5,266.00.

        The balance of the settlement amount will reimburse all of Plaintiff's counsel's costs

(approximately $8,500.00) and cover a portion of the attorney's fees (approximately $21,000.00).




                                                  2
         Case 2:18-cv-03914-GEKP Document 95 Filed 11/16/20 Page 3 of 14



Plaintiffs counsel recorded time charges totaling $160,000 for litigating the case for just over two

years.

         In exchange for receiving the settlement amount, Ms. DiFlavis agrees to waive and release

Rama from any "claims, causes of action, lawsuits, proceedings, or complaints she could have

brought based on the facts asserted in her Complaint based on her employment with Rama (the

"Released Claims"). Specifically, Ms. DiFlavis expressly releases "any claims arising under the

FLSA, PMWA and any Pennsylvania law or regulation that establishes a right to unpaid regular

wages or unpaid overtime premium wages .... "

         The agreement also contains a confidentiality clause:

         Plaintiff and her attorneys represent that they will not communicate or disclose the terms
         of this Settlement Agreement to any persons other than: (i) an accountant, tax and financial
         advisor, or attorney, or any of their staff, if necessary for the rendition of professional
         services to Plaintiff; (ii) a court in any action to enforce the terms of the Settlement
         Agreement; or (iii) to the extent expressly required by law, by the proper inquiry of a state
         or federal governmental agency, or by a subpoena to testify issued by a court of competent
         jurisdiction. Plaintiff may, without violating this provision, disclose to others in substance
         that the matter has been resolved confidentially. Defendant recognizes that confidentiality
         provisions in resolution of claims under the FLSA are disfavored and accordingly, if this
         provision is breached, Defendant will not apply or seek a sanction of any kind nor retaliate
         against Plaintiff or her attorney.

         The Court conferred with the parties to discuss, among other things, the basis for the

requested attorneys' fees.

                          STANDARD FOR FLSA SETTLEMENT APPROVAL

         Parties seeking to settle FLSA claims may either do so under superv1s1on by the

Department of Labor or by seeking approval of the district court. 29 U.S.C. §§216(b), (c). The

Third Circuit Court of Appeals has not yet addressed directly the standard a district court should

use when approving an FLSA settlement. District courts within the Circuit have often looked to

the standard adopted by the Eleventh Circuit in Lynn's Food Stores, Inc., v. United States, 679

F.2d 1350 (11th Cir. 1982), when parties seek judicial approval of an FLSA settlement agreement.


                                                   3
       Case 2:18-cv-03914-GEKP Document 95 Filed 11/16/20 Page 4 of 14



See, e.g., Mabry v. Hildebrandt, No. CV 14-5525, 2015 WL 5025810, at *1 (E.D. Pa. Aug. 24,

2015) (collecting cases).

        A reviewing court will approve the settlement of FLSA claims if it is "a reasonable

compromise of disputed issues [rather] than a mere waiver of statutory rights brought about by an

employer's overreaching." Solkojf v. Pa. State Univ., 435 F. Supp. 3d 646, 652 (E.D. Pa. 2020)

(quoting Lynn's Food Stores, Inc., 679 F.2d at 1354). Provided the court is satisfied that the

settlement concerns a "bona fide dispute," the court will then evaluate the terms to ensure that the

settlement is (1) "fair and reasonable for the employees" and (2) "furthers the FLSA's

implementation in the workplace." Howard v. Phi/a. Housing Auth., 197 F. Supp. 3d 773, 777

(E.D. Pa. 2016).

                                           DISCUSSION


  I.   The Settlement Resolves a Bona Fide Dispute

       Before considering whether the terms of the agreement are fair, the Court must first find

that the proposed settlement resolves a bona fide dispute. A dispute is bona fide if it involves

"factual issues rather than legal issues such as the statute's coverage and applicability." Id.

(internal quotations omitted). The dispute must "fall within the contours of the FLSA and there

must be evidence of the defendant's intent to reject or actual rejection of that claim when it is

presented." Kraus v. PA Fit IL LLC, 155 F. Supp. 3d 516,530 (E.D. Pa. 2016).

       Here, the parties disputed that Rama maintained accurate records of the extra work

Ms. DiFlavis performed, that Rama compensated Ms. DiFlavis for the overtime she worked, and

that Rama violated the FLSA and the PMWA. Throughout this litigation, Rama denied that

Ms. DiFlavis worked in excess of 40 hours per week during any week of her employment. Rama

moved for summary judgment on this basis (although it did not prevail at that stage). See Solkoff,




                                                4
        Case 2:18-cv-03914-GEKP Document 95 Filed 11/16/20 Page 5 of 14



435 F. Supp. 3d at 654 (finding bona fide dispute where employer rejected the FLSA claim by

denying the number of hours plaintiff claimed to have worked). And Rama continues to deny

liability under the FLSA and PMWA. The Court thus finds that there is a bona fide dispute.

 II.    The Settlement is Fair and Reasonable

        A. Ms. DiFlavis's Recovery

        To determine whether an FLSA settlement is fair, district courts within this Circuit have

imported the factors from Girsh v. Jepson used to evaluate the fairness of a class action settlement.

521 F.2d 153 (3d Cir. 1975). The factors are:

        (1) the complexity, expense and likely duration of the litigation; (2) the reaction of the class
        to the settlement; (3) stage of the proceedings and the amount of discovery completed; (4)
        risks of establishing liability; (5) risk of establishing damages; (6) risk of maintaining the
        class action through the trial; (7) ability of the defendants to withstand a greater judgment;
        (8) the range of reasonableness of the settlement fund in light of the best possible recovery;
        and (9) the range of reasonableness of the settlement fund to a possible recovery in light of
        all the attendant risks of litigation.

To be sure, not all of the Girsch factors are relevant to a settlement agreement involving a single

FLSA plaintiff-as is the case here. The Court considers factors 1, 3-5, and 7-9 in tum, and finds

that each weigh in favor of approving the proposed settlement.

               i.       The complexity, expense, and likely duration of the litigation (Factor 1)

       Absent a settlement, the parties would proceed to brief a contested class certification

motion, before engaging in pretrial and trial practice. This case has been pending since 2018 and

the parties anticipate that, absent settlement, it would extend well in 2021. The expense of

additional dispositive briefing, trial, and possible appeal compared to the saving of additional time

and resources weigh in favor of approving the agreement.




                                                  5
       Case 2:18-cv-03914-GEKP Document 95 Filed 11/16/20 Page 6 of 14



                ii.     The stage of the proceedings and the amount of discovery completed
                        (Factor 3)

        This factor requires the court to evaluate whether "counsel adequately appreciated the

merits of the case while negotiating." In re Warfarin Sodium Antitrust Litig., 391 F.3d 516, 537

(3d Cir. 2004). "Post-discovery settlements are more likely to reflect the true value of the claim."

Boone v. City of Phila., 668 F. Supp. 2d 693, 712 (E.D. Pa. 2009). Thus far, the parties have

completed discovery and briefed summary judgment motions on Ms. DiFlavis's individual claims.

In addition, the parties have exchanged discovery relating to COVID-19' s impact on Rama's

financial operations and its future ability to litigate or to fund a settlement. The discovery produced

and reviewed to date has allowed the parties to make sufficiently informed decisions about

settlement.

               iii.    The risks in establishing liability and damages (Factors 4 and 5)

        These factors weigh the potential damages awarded at trial against the benefits of an

immediate settlement. Were the parties to proceed to trial, Ms. DiFlavis would need to establish

that she was not sufficiently compensated and the actual hours she worked. One way to make such

a showing is to establish that Rama failed to keep adequate records of her work. Rama has

contended that it has accurately tracked all her hours and disputes that she was not paid for her

time worked.

       The settlement agreement awards Ms. DiFlavis liquidated damages, which entitles her to

double recovery on her overtime wages. To be sure, liquidated damages are the norm in FLSA

litigation, Reich v. S. New Eng. Telecomms. Corp., 121 F.3d 58, 71 (2d Cir. 1979), because

establishing a good-faith defense is onerous for the employer. But the settlement agreement

obviates the need to make such a showing and automatically awards double damages.

Accordingly, the Court finds that this factor favors approval.



                                                  6
       Case 2:18-cv-03914-GEKP Document 95 Filed 11/16/20 Page 7 of 14



                iv.     Defendant's ability to withstand a greater judgment (Factor 7)

        Rama, along with most other hotels, has been significantly affected by the COVID-19

pandemic. Rama reports that it has been operating at roughly 15% capacity during the pandemic

and now must divert revenue to complying with various state requirements to minimize viral

transmission of the disease. Accordingly, Rama's financial reserves to fund its settlement have

plummeted. It now seriously considers filing for bankruptcy. Should Rama file for bankruptcy,

Ms. DiFlavis faces a decidedly uncertain ability to collect. This factor favors approval.

                v.      The best possible        recovery    and   attendant    risks   of litigation
                        (Factors 8 and 9)

        The final Girsch factors "test two sides of the same coin." Altnor v. Preferred Freezer

Servs., Inc., 197 F. Supp. 746, 763 (E.D. Pa. 2016). Here, the court takes notice of the litigation

discount, that is, the risks of proceeding to and not prevailing at trial. If Ms. DiFlavis prevailed at

trial, she would be entitled to overtime back wages, liquidated damages (provided Rama could not

mount a good-faith defense), and attorneys' fees and costs. 29 U.S.C. § 216(b). Setting aside

attorneys' fees, which are discussed below, arithmetically the settlement value represents 400% of

wages for 15 hours of overtime per week for 13 weeks (early June to late August) at a rate of

$13.50. Ms. DiFlavis was owed $2,633 in back wages. Liquidated damages would entitle her to

double recovery, or $5,266. The agreement then doubles that value to $10,532.

       The inputs for the back-pay calculation align with the Court's findings at summary

judgment and credit Ms. DiFlavis's estimate of her start and end dates. In her declaration,

Ms. DiFlavis stated that she worked an average of 10 to 11 hours per day or 50 to 55 hours per

week while employed at the hotel. Doc. No. 71 at 23. At summary judgment, the Court inferred

that she reasonably could have worked 10 to 15 overtime hours per week. Id. at 24. Although

Ms. DiFlavis was uncertain of the exact start and end dates of her employment, she estimated that



                                                  7
         Case 2:18-cv-03914-GEKP Document 95 Filed 11/16/20 Page 8 of 14



she worked from early June to late August 2018, or roughly 13 weeks. The Court credited her

declaratory statements made at her deposition that she worked at the very least from June 13, 2018

to August 3, 2018 (or roughly seven weeks). Id. at 25. The settlement agreement thus takes the

upper end of the time worked both for overtime hours per week worked and total weeks worked.

         It is not clear from the parties' settlement whether the doubling of the liquidated damages

is intended to compensate Ms. DiFlavis for any possible recovery she could receive for violations

of the PMWA. Like the FLSA, the PMWA provides for liquidated damages. The Second Circuit

recently held that an employee in New York could not receive duplicative liquidated damages for

violations of both the FLSA and the New York Labor Law. Tapia v. Blch 3rd Ave LLC, 906 F .3d

58, 60 (2d Cir. 2018); Chowdhury v. Hamza Express Food Corp., 666 F. App'x 59, 61 (2d Cir.

2016) ("[D]ouble recovery is generally disfavored where another source of damages already

remedies the same injury for the same purpose").

         Although the Third Circuit has not expressly addressed on this issue,3 were Ms. DiFlavis

to proceed to trial, there is the possibility that recovery for FLSA violations may bar double

recovery under the PMWA for the same injury. For these reasons, the proposed settlement

agreement may provide more compensation that Ms. DiFlavis could reasonably expect were she

to prevail at trial. The Court thus finds that the settlement amount for Ms. DiFlavis is fair and

reasonable from her perspective.




        At least one district court in this Circuit has held that a plaintiff is not entitled to liquidated damages
when asserting claims for unpaid wages under the PMWA and Pennsylvania's Wage Payment and Collection
Law because this would be impermissible double recovery. Friedrich v. U.S. Computer Sys., Inc., No. CIV.
A. 90-1615, 1995 WL 412385, at *1 (E.D. Pa. July 10, 1995).


                                                        8
        Case 2:18-cv-03914-GEKP Document 95 Filed 11/16/20 Page 9 of 14



         B. Attorney's Fees

         The FLSA requires the Court to articulate the basis for a fee award. 29 U.S.C. § 216(b).

The settlement agreement here awards the remainder of the $40,000 as attorneys' fees and costs.

Doc. No. 92-3 at Section III.C.2. Plaintiffs counsel will be fully reimbursed for costs (roughly

$8,500). The remaining approximately $21,000 will be awarded as attorneys' fees. The FLSA

allows for "reasonable attorneys' fee to be paid by the defendant, and costs of the action." 29

U.S.C. § 216(b). As compensation for their services, plaintiffs counsel requests that 52.5% of the

total settlement be awarded in attorneys' fees. 4 In support of this request, plaintiffs counsel,

Mr. Cohen, submitted a declaration, copy of its engagement letter with Ms. DiFlavis, which the

Court had requested, and responded to the Court's questions during conference.

         Two methods are available to analyze attorneys' fee request in FLSA cases: the lodestar

method and the percentage-of-recovery method. McGee v. Ann's Choice, Inc., 2014 WL 2514582,

at *4 (E.D. Pa. June 4, 2014). The percentage-of-recovery is the prevailing method among courts

in this Circuit for wage and hour cases, particularly where the parties' agreement creates a pool of

money out of which the fees are apportioned. Keller v. TD Bank, 2014 WL 5591033, at *14 (E.D.

Pa. Nov. 4, 2014); McGee, 2014 WL 2514582, at *4.

        Applying the percentage-of-recovery method, the Court considers the following factors:

        (1) the size of the fund created and the number of persons benefitted; (2) the presence or
        absence of substantial objections by members of the class to the settlement terms and/or
        fees requested by counsel; (3) the skill and efficiency of the attorneys involved; (4) the
        complexity and duration of the litigation; (5) the risk of nonpayment; (6) the amount of
        time devoted to the case by plaintiffs' counsel; and (7) the awards in similar cases.




4
       Because this remains a single plaintiff action, the rule of thumb that attorneys' fees be between 20-
45% of the fund is of little use, as these fees were considered for class settlements. See Kraus v. PA Fit II,
LLC, 155 F. Supp. 3d 516,534 (E.D. Pa. 2016).



                                                      9
       Case 2:18-cv-03914-GEKP Document 95 Filed 11/16/20 Page 10 of 14



Gunter v. Ridgewood Energy Corp., 223 F.3d 190, 195 n.1 (3d Cir. 2000). Not all the factors are

relevant here because this case was not certified as a class. Accordingly, the Court focuses on

factors 1 and 3-6.

        Because this is a private single-not a class-action, only Ms. DiFlavis benefits from the

settlement. As discussed above, see Section II.A supra, the Court finds that Ms. DiFlavis will

receive a settlement that represents her best-case recovery. So factor one favors approval.

        But factors three, four, and six should be considered in the conceptual context of a class

action. The case has been pending for over two years months. While that would seem out of the

ordinary for a single FLSA plaintiff, the case was bifurcated with the intent of certifying two

classes, one for each of the FLSA and PMWA claims.            Indeed, counsel's contingency fee

agreement with Ms. DiFlavis expressly contemplated filing on behalf of a class. The parties

briefed the initial motion to certify an FLSA class, which the Court denied. Doc. No. 71. And,

although the efforts ultimately did not bear out, the efforts were not frivolous and the Court

acknowledges that plaintiffs counsel expended not unreasonable time and resources on class

certification and related discovery.

       Mr. Cohen specializes in complex class and collective action cases, with a focus on FLSA

and wage and hour litigation. Doc. No. 92-4 (Declaration) at 2. His firm, Stephan Zouras, LLP,

likewise specializes in overtime and wage right suits and class actions. Id. In the 26 months

representing Ms. DiFlavis, counsel internally recorded fees totaling $160,000.        This figure

represents approximately 300 hours spent in conducting discovery, and briefing class certification

on the FLSA claim and summary judgment.             The Court does not find this amount to be

unreasonable given the efforts to date. See Mabry v. Hildebrandt, 2015 WL 5025810 (E.D. Pa.




                                               10
       Case 2:18-cv-03914-GEKP Document 95 Filed 11/16/20 Page 11 of 14



Aug. 24, 2015) (approving 40% for private settlement where counsel worked 75 hours and served

several sets of discovery and drafted one deficiency letter).

        Finally, as to factor five, given the structure of the contingency agreement, counsel risked

nonpayment if Ms. DiFlavis was unable to establish liability. On an even more practical note, the

prospect that Rama may declare bankruptcy introduced the risk that a success for Ms. DiFlavis at

trial might be a Pyrrhic victory for her counsel.

       Thus, even though the percentage-of-recovery appears high, it is reasonable given the

foregoing analysis.

       The Third Circuit Court of Appeals has noted the sensibility of "cross-check[ing] the

percentage fee award against the lodestar method." In re Rite Aid Corp., 396 F.3d 294, 305 (3d

Cir. 2005). The suggested total fee under the lodestar method is the number of hours worked on

the case multiplied by a reasonable hourly billing rate for those services rendered. The lodestar

crosscheck entails calculating the "lodestar multiplier"-the ratio of the requested fee award under

the percentage-of-recovery method to the lodestar. In re AT & TCorp., 455 F.3d 160, 164 (3d Cir.

2006). Counsel submits that the fee as calculated under the lodestar method is $160,000. Doc.

No. 92-4 at 2.     By contrast, the fee requested under the percentage-of-recovery method is

approximately $21,000-or, roughly 13% of the lodestar. Because the fee amount is "significantly

less" than the lodestar method, the lodestar crosscheck supports the requested fees. Kraus, 155 F.

Supp. 3d at 534.

       Accordingly, the Court approves the award of attorneys' fees and costs.

III.   The Agreement Advances the Purposes of the FLSA

       The Court next considers whether Sections II and V of the revised settlement agreement

further or frustrate the implementation of the FLSA.




                                                    11
       Case 2:18-cv-03914-GEKP Document 95 Filed 11/16/20 Page 12 of 14



        The Court finds that the waiver and release in Section II is narrowly tailored. The release

is limited to claims arising under the FLSA and PMWA and related Pennsylvania law that could

have been brought against Rama based on the facts asserted in the complaint. Ms. DiFlavis is not

asked to waive claims based on separate statutory causes of action. See Howard v. Phila. Haus.

Auth., 197 F. Supp. 3d 773, 780 (E.D. Pa. 2016) (rejecting release preventing plaintiff from

bringing "any and all claims ... concerning the termination of plaintiffs employment"). Courts

within this Circuit have routinely approved settlements with similar releases. See, e.g., Kutz v.

Cargill Cocoa & Chocolate, Inc., No. 3:19-CV-0176, 2019 WL 5457776, at *8 (M.D. Pa. Oct. 23,

2019) (release limited to claims asserted or could have been asserted "based upon the facts asserted

in the Complaint or the Amended Complaint); Singleton v. First Student Mgmt. LLC, No. CIV.A.

13-1744 JEI, 2014 WL 3865853, at *9 (D.N.J. Aug. 6, 2014) (release limited to claims relating to

specific litigation). Because the waiver does not exceed the basis of Ms. DiFlavis's complaint, the

Court finds the release is sufficiently limited.

       The Court next evaluates the scope of Section V's confidentiality provision. In general,

confidentiality clauses in FLSA settlement agreements frustrate the purpose of the Act by

restricting information.   Employees and the public have an interest in whether a defendant

employer has failed to pay fair wages. Solkoff, 435 F. Supp. 3d at 658 (citing Mabry, 2015 WL

5025810, at *3). This information symmetry benefits the employer, while harming those whose

rights may be violated under the FLSA.

       But a confidentiality clause may stand if it does not create an information asymmetry

between defendant and its employees. See, e.g., McGee v. Ann's Choice, Inc., No. CIV.A. 12-

2664, 2014 WL 2514582, at *3 (E.D. Pa. June 4, 2014) (approving agreement as "reasonable"




                                                   12
      Case 2:18-cv-03914-GEKP Document 95 Filed 11/16/20 Page 13 of 14



where plaintiffs were "free to discuss the litigation with friends, family, employees, and

individuals not affiliated with the media").

          Here, the Settlement Agreement does not frustrate the FLSA's implementation. First, the

Settlement Agreement and all filings but one exhibit are publicly available in this case. In re

Chickie's & Pete's Wage & Hour Litig., No. CIV.A. 12-6820, 2014 WL 911718, at *3 (E.D. Pa.

Mar. 7, 2014) (approving a proposed settlement that was publicly available). Nor does the

confidentiality provision seek to seal the record to stopper the flow of information. Graudins v.

Kop Kilt, LLC, No. CV 14-2589, 2017 WL 736684, at *9 (E.D. Pa. Feb. 24, 2017).

          Second, the limited confidentiality provision is not so "unduly restrictive" as to frustrate

the Act's purposes. In re Chickie's & Pete's, 2014 WL 911718, at *3. The Settlement Agreement

provides that Ms. DiFlavis may disclose to others that the case has been resolved, although she

agrees not to disclose the specific monetary terms of the agreement. Should Ms. DiFlavis breach

this provision, the confidentiality provision expressly prohibits Rama from seeking sanctions or

otherwise retaliating against Ms. DiFlavis or her attorney. Because Ms. DiFlavis will not be at

risk of forfeiture, the confidentiality provision does not frustrate the purpose of the FLSA. See,

e.g., Schwartz v. Pa. State Univ., No. 4:15-CV-02176, 2017 WL 1386251, at *5 (M.D. Pa. Apr.

18, 2017) (approving similar narrow provision containing no-retaliation clause); Diclemente v.

Adams Outdoor Advert., Inc., No. CV 3:15-0596, 2016 WL 3654462, at *4 (M.D. Pa. July 8, 2016)

(same).

          Accordingly, the Court will approve the revised version of the Settlement Agreement.




                                                  13
      Case 2:18-cv-03914-GEKP Document 95 Filed 11/16/20 Page 14 of 14



                                        CONCLUSION

       For the reasons set out in this memorandum, the Court grants Ms. DiFlavis's and Rama's

Joint Motion for Approval of Settlement Agreement and Release and dismisses the case as between

Ms. DiFlavis and Rama. An appropriate order follows.




                                                   GE
                                                   UNITED STATES DISTRICT JUDGE




                                             14
